       Case 1:19-cv-05451-AT-KHP Document 75 Filed 07/17/20 Page 1 of 2

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
L.V., on behalf of herself and her minor child, J.V.2,            DOC #: _________________
                                                                  DATE FILED: 7/17/2020
                       Plaintiff,

               -against-                                           19 Civ. 5451 (AT) (KHP)

NEW YORK CITY DEPARTMENT OF EDUCATION,                                     ORDER

                Defendant.
ANALISA TORRES, District Judge:

        On June 25, 2020, Plaintiff, L.V., proceeding on behalf of herself and her minor child
J.V.2, moved for a preliminary injunction under the “stay-put” provision of the Individuals with
Disabilities in Education Act (“IDEA”), 20 U.S.C. § 1415(j), and Rule 65 of the Federal Rules of
Civil Procedure. ECF Nos. 67, 67-2. The Court referred the motion to the Honorable Katharine
H. Parker, for a report and recommendation. ECF No. 69.

         On July 8, 2020, Judge Parker issued a Report and Recommendation (the “R&R”),
recommending that Plaintiff’s motion be granted in part and denied in part. R&R at 13, ECF No.
73. Judge Parker held that although 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules
of Civil Procedure typically allow parties 14 days to object to an R&R, “given the nature of the
emergency relief requested, both Plaintiffs and Defendants shall have five days from the services
of this [R&R] to file written objections.” Id. at 14.

        The time for filing objections having expired and the Court having received no objections
to the R&R, the Court reviewed the R&R for clear error, and found none. Santiago v. Colvin, 12
Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014). The Court, therefore, ADOPTS
the R&R in its entirety. Accordingly, Plaintiff’s motion for a preliminary injunction is
GRANTED in part and DENIED in part.

      The Court finds that over the course of 2018 and 2019, a Department of Education
(“DOE”) impartial hearing officer issued three pendency orders related to J.V.2’s education,
culminating in an order issued on September 6, 2019 (the “September 2019 PO”). R&R at 3.
The September 2019 PO remains in force, and constitutes J.V.2’s “current educational
placement” under 20 U.S.C. §1415(j). Id. at 7–8. The September 2019 PO requires:

       (1) Ten (10) hours per week of 1:1 ABA therapy;
       (2) Three (3) 45-minute sessions of Individual (1:1) Occupational Therapy per
       week;
       (3) Four (4) 45-minute sessions of Individual (1:1) Speech and Language Therapy
       per week;
       (4) Three (3) 45-minute sessions of Individual (1:1) Physical Therapy per week;
       (5) Door-to-door car service transportation of J.V.2 to and from all special
       education instruction and related services mandated in the PO; and
       Case 1:19-cv-05451-AT-KHP Document 75 Filed 07/17/20 Page 2 of 2


       (6) An appropriately trained transportation aide to supervise J.V.2 during
       transport to and from special education instruction and related services delivered
       outside of J.V.2’s home; and
       (7) Prompt payment of providers within thirty (30) days of its receipt of monthly
       invoices of services rendered to J.V.2 by the providers.

R&R at 7–8; see ECF No. 67-1.

        The Court holds that the September 2019 PO contemplated delivery of in-person
services, and that Dedfendant has not adequately explained how its computer-based services are
a satisfactory substitute for J.V.2 during the COVID-19 pandemic, nor conducted an evaluation
of how remote services can be delivered to J.V.2 to meet his individual needs. R&R at 10.

      Accordingly, Plaintiff’s request for an order enforcing the terms of the September 2019
PO pursuant to 20 U.S.C. § 1415(j) is GRANTED.

       It is ORDERED that:

       1.     Defendant shall provide the in-person services described in the September 2019
              PO to the extent that they can be performed safely in light of the current COVID-
              19 pandemic, in compliance with guidance from health authorities.
       2.     Plaintiff shall provide to Defendant the names of the service providers who have
              indicated a willingness to provide in-person services to J.V.2 notwithstanding the
              current COVID-19 crisis.
       3.     Defendant shall utilize these service providers to provide the services described in
              the September 2019 PO, provided that they are qualified and accept DOE rates, or
              shall locate otherwise qualified service providers willing to provide in-person
              services to J.V.2 at this time.
       4.     Defendant shall immediately conduct an independent assistive technology
              evaluation to assess J.V.2’s individual needs and the software required to deliver
              his required services remotely, to the extent certain services cannot be provided
              in-person due to the current pandemic.
       5.     This order shall remain in effect for the duration of the 2020–2021 school year,
              until final judgment is entered, or until further order of the Court.

See R&R at 10–11, 13.

      Plaintiff’s request for an order requiring Defendant to establish a fund on J.V.2’s behalf
from which L.V. could withdraw funds to pay for services directly is DENIED. See R&R at 11–
13.

       The Clerk of Court is directed to terminate the motion at ECF No. 67.

       SO ORDERED.

Dated: July 17, 2020
       New York, New York



                                               2
